﻿It gives me great pleasure to convey to you,
Sir, and to your friendly country, Saint Lucia, our
congratulations on your election as President of the
General Assembly. I would like to express my
appreciation to you personally and my full confidence
in your ability to effectively conduct the work of the
Assembly at this session.
I would also like to express our gratitude to your
predecessor, Mr. Jan Kavan, who led the work of the
Assembly at its last session with wisdom and expertise.
I also wish to take this opportunity to pay tribute
to the Secretary-General and to express the gratitude of
the Kingdom of Saudi Arabia for his continuous and
tireless efforts to establish peace and security in the
world, strengthen the role of the Organization, increase
its efficiency, preserve its credibility and enhance its
effectiveness.
It is saddening and distressful that this session is
convening while the echo of the horrendous attack
against the United Nations offices in Baghdad that took
the life, among others, of one of its prominent and
towering figures, Mr. Sergio Vieira de Mello is still
resonating in our hearts. I avail myself of this
opportunity to convey to the Secretary-General, to the
staff of the Secretariat and to the families of the
victims of this tragic incident my sincere and deepest
condolences. I would also like to express the hope that
neither this incident nor the most recent one that took
place a few days ago will impede the efforts aimed at
promoting the role of the United Nations in
consolidating stability and prosperity in Iraq.
The hideous attack on the United Nations offices
in Baghdad represents a challenge that can be dealt
with and contained, and the necessary security
conditions to minimize such occurrences in the future
can be established. However, our Organization is, at
this juncture, facing other challenges that are more
serious than what happened in Baghdad, challenges
related to its raison d''tre and to the principles and
foundations stipulated in its Charter. These principles
were not heeded and the responsibility for this is ours.
This has in many instances impeded its effectiveness
and credibility.
Nevertheless, its ability to exist and perform and
the contributions it has provided and continues to
provide in various humanitarian, cultural and social
fields through its specialized agencies are sufficient to
encourage support for the Organization and provide it
with every assistance it needs.
In the comprehensive speech he gave at the outset
of this session, the Secretary-General referred with
clarity and transparency to the growing trend towards
unilateral action outside the realm of international
legitimacy in dealing with current problems such as
terrorism and the proliferation of weapons of mass
destruction. This expanding trend to resort to unilateral
action on the basis of the right to self-defence could
undermine the principle of collective security on which
the Charter was founded. We stressed this in the
Millennium Declaration that was issued by the General
Assembly three years ago.
Nevertheless, we have to admit that not
confronting such actions effectively and with
seriousness and steadfastness when faced with dangers
and threats such as those that emanated from the
21

regime of Saddam Hussein, have led, it seems, to
confusion. This confusion has provided the advocates
of collective action and the defenders of unilateral
action with parallel arguments that each group is now
using against the other. Whoever wants to criticize the
policy of unilateral action will find no difficulty
proving that such a policy could only exacerbate and
increase problems.
On the other hand, those who criticize the
international community for being lax in acting
collectively to confront such problems that threaten
security and stability will also come up with arguments
to prove that such reluctance and negligence in facing
challenges is behind the eruption of the major crises of
our contemporary history.
It was therefore natural that, due to such
divergence in views, a situation was reached wherein
the focus turned to debate and theorization rather than
to dealing directly with current problems and deciding
on practical measures to resolve them. This is exactly
what happened with respect to Iraq immediately before
the war.
International terrorism, in all its manifestations
and forms, represents a very dangerous challenge to
our international Organization and to the international
community at large. It deserves our condemnation
which must be resolute, categorical and unequivocal.
The Kingdom of Saudi Arabia has expressed this
position at different forums and international
gatherings.
The Kingdom of Saudi Arabia, which has
suffered and continues to suffer from acts of terror, has
launched a relentless war against terrorism, enacted
regulations that punish perpetrators, inciters and
sympathizers with terrorist activities and has
introduced counter-terrorism as one of the main
subjects in the curricula of its schools. It has also taken
a series of measures to close any loopholes in the way
charities collect money, in order to prevent funds from
being diverted for unlawful purposes.
However, regardless of its effectiveness, the
international effort directed against terrorism will not
eradicate this phenomenon without addressing its root
causes and the reasons for its spread.
The Palestinian issue, which has become a
constant item on the agenda of all the sessions of the
General Assembly over the past five decades, continues
to be a cause of instability and turmoil in the Middle
East region, whose nations yearn for peace, prosperity
and development. I don't think I need to go into the
details of this issue, of which you are completely
aware, but we should remember Israel's persistence in
its provocative policies and practices, which focus on
repression, persecution, political assassinations,
settlers' issues and the ominous fence. This is an
approach that has subverted all initiatives and
proposals aimed at solving the Palestinian issue,
including the Arab peace initiative and the road map.
The solutions that were presented on the
Palestinian issue were harmed mostly by the Security
Council's contradictions, especially among its
permanent members, in dealing with resolutions in this
regard. We see resolutions being adopted but remaining
mere ink on paper, and when the time comes for their
resolutions on implementation, the veto power is
invoked to abort implementation.
The only way out of this vicious circle, from our
perspective, is for the permanent members to pledge
not to use the veto power when dealing with
resolutions or measures aimed at implementing the
substance of resolutions previously adopted. This
matter may be one of the issues that the reform team
proposed by the Secretary-General should consider in
order to invigorate the role of the United Nations in
handling current issues and challenges.
The people of Iraq look to our Organization to
end the confusion, anarchy and chaos that resulted
from the collapse of the previous regime. The major
problem facing Iraq now is the absence of a clear
vision as for the future of Iraq and the fact that Iraq
cannot control its own destiny. Iraq faces a grave and
complicated internal situation, coupled with a delicate
and sensitive geographical location.
It is therefore of utmost necessity that we set a
clear timetable that would assure the Iraqis that they
are close to restoring their sovereignty and
independence through an accelerated political process
linked to specific commitments, whether with regard to
consolidating the power of the transitional Iraqi
Government or drafting a new Iraqi constitution that
would pave the way for the formation of a legitimate
national Iraqi Government under which all citizens
would enjoy equal rights and responsibilities.
Based on this premise, my country views the
Transitional Governing Council in Iraq as representing
22

a positive step paving the way towards this goal. While
we give utmost importance to the role of the United
Nations in Iraq, we are hopeful that any debate on Iraq
will focus on determining its needs and finding
effective means to respond to them, including
contributions by all Member States to this noble effort,
namely the stability of Iraq.
That must be done speedily, efficiently and in a
way that would conform with the needs of Iraq. Iraq is
a country of pivotal importance, geographically and
historically, in our region. It possesses natural and
human resources that qualify it to take a prominent role
in the international community. All it needs from us is
an initial push to allow it to regain its sovereignty,
stability and growth.
The manifestations of the proliferation of
weapons of mass destruction are a cause of great
concern and tension in the Middle East. This means
that we must declare the Middle East and the Arab Gulf
region a zone free from weapons of mass destruction.
With regard to the need to increase the
effectiveness and universality of the Treaty on the Non-
Proliferation of Nuclear Weapons and its system of
safeguards, monitoring and inspection, we also believe
that certain standards and controls must be put in place
to assure progress in all fields of the elimination of
weapons of mass destruction. Based on this, we call
upon all countries that have yet to join the Non-
Proliferation Treaty (NPT) to take the necessary steps
to do so, especially Israel, and to submit their nuclear
sites and installations to the international safeguards
regime.
The international situation looks again as it used
to be during the time of polarisation, including
increasing tensions, crises and divisions that have
paralyzed the Security Council. Despite the fact that
we have entered the third millennium, we still lack the
needed commitment and collective political will to
translate our commitments into reality. International
peace and security are still but a hope and an aspiration
for many people and countries. Comprehensive
development is still a dream for many and a distant
objective we all hope to achieve.
In the Middle East, where countries suffer from
these symptoms, we see in the ideas presented by
President Bush, for the promotion of development in
the Middle East many positive signs, which
collectively present a model for fruitful cooperation
between rich nations and developing countries.
In the Kingdom of Saudi Arabia, His Royal
Highness the Crown Prince presented an initiative
aimed at reforming the situation in the Arab region in
the economic sphere, with structural reforms as well as
expansion of political participation at its core. If the
region succeeds in benefiting from these two
initiatives, its future will be promising.
The fact that there are still chronic issues on the
agenda of our Organization, like the Palestinian
problem, issues of comprehensive development and the
emergence of issues like Iraq makes it incumbent upon
us to embark on two parallel tracks: credibility in
upholding the principles of the Charter, and seriousness
in implementing United Nations resolutions. We must
not substitute futile and senseless arguments which
would be useless to us all for practical solutions.
Our deeply rooted belief in of the important role
that the United Nations can play in dealing with crises
and its efforts to avoid the horrors of war and to
provide means for international cooperation make us
more determined than ever to support this Organization
and consolidate its constructive role. We want the
United Nations to take a greater role in handling crises
before they occur through the implementation of what
is known as preventive diplomacy rather than through
pre-emptive wars, in order to preserve stability and
maintain international peace and security.







